Citation Nr: 1739701	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-28 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) improved death pension benefits, to include whether the appellant is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1969 to April 1971.  He died in January 1974.  The appellant is his surviving daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 decision of the VA Regional Office and Pension Center in St. Paul, Minnesota.  

In February 2017, the appellant testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board previously remanded this matter in January 2016 for additional development. The Board is satisfied that there has been substantial compliance with the January 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

 
FINDINGS OF FACT 

1.  The appellant was divorced from H.B. in August 2008 in Dallas County, Texas.   

2.  The Appellant's marriage was not terminated prior to November 1, 1990, and was terminated by divorce.



CONCLUSION OF LAW

The claim for DIC benefits on the basis of being a helpless child of the Veteran must be denied by operation of law.  38 U.S.C.A. §§ 101, 1318, 1542 (West 2016); 38 C.F.R. §§3.55, 3.57 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For purposes of entitlement to VA benefits, the term "child" includes a person who is unmarried and who, before attaining the age of 18 years, became permanently incapable of self- support.  See 38 U.S.C.A. § 101 (4); 38 C.F.R. § 3.57(a).  A child of a veteran may be considered a "child" after age 18 for purposes of benefits under Title 38, United States Code, if found by a rating determination to have become, prior to age 18, permanently incapable of self- support.  See 38 U.S.C.A. § 101 (4). In order to be eligible for VA benefits under 38 U.S.C.A. § 101, the "child" must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years. 

The marriage of a child of a veteran shall not bar recognition of such child as the child of the veteran for benefit purposes if the marriage is void, or has been annulled by a court with basic authority to render annulment decrees unless the Secretary determines that the annulment was secured through fraud by either party or collusion.  38 U.S.C.A. § 103 (e); see also 38 C.F.R. § 3.55 (b)(1).  Although a child who has been married must now obtain an annulment to qualify for benefits as a helpless "child of the veteran," on or after January 1, 1975, a child whose marriage has been terminated by death or dissolved by a divorce decree would still qualify for benefits as a "child of the veteran," if the divorce decree was obtained prior to November 1, 1990.  38 C.F.R. § 3.55 (b)(2); see Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8004(a)(2), (b), 104 Stat. 1388, 1388-343 (1990).
The fact that a child is earning his or her own support is prima facie evidence that he or she is not incapable of self-support, and incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.  38 C.F.R. § 3.356 (b)(1).  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of eighteen years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.  38 C.F.R. 
§ 3.356 (b)(2).

Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.356 (b)(3).  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356 (b)(4)
The Court has held that in cases such as this, the "focus of analysis must be on the [claimed helpless child's] condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimed helpless child's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimed helpless child was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimed helpless child's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.   If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.   

The appellant alleges that she was incapable of self-support prior to age 18.  At the Board hearing, the appellant testified that she was abused as a child.  She stated that she was in and out of hospitals and received Social Security benefits until the age of 18.  In a written statement received in September 2012, the appellant indicated that she was diagnosed with depression at an early age.  She stated that she received failing grades in school.  

The evidence indicates that the appellant has been married.  The appellant did not provide information about her marital status in an Eligibility Verification Report (EVR) submitted in October 2011.  At the hearing, the appellant testified that she was married, but that her marriage papers were never filed.  She alleged that the marriage was void due to bigamy.  The appellant testified that her husband was already married to someone else at the time of their marriage.

The Board remanded the case in January 2016 in order to obtain information about the appellant's marital status.  In March 2016, the appellant submitted a copy of a divorce decree from the 254th District Court, Dallas County, Texas.  The divorce decree shows that the appellant was divorced from H.B. in August 2008.  While a marriage certificate is not of record, a valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205 (a).

If the appellant is divorced, however, she could still be deemed a "child" of the Veteran for VA purposes only if her marriage was void, annulled, or terminated by legal proceedings commenced prior to November 1, 1990.  38 C.F.R. § 3.55 (b)(1).   Those requirements are not met in this case.  The marriage was not annulled.  The appellant asserts that her marriage was void because her husband was already married.  However, the divorce decree supports a finding that the Appellant's marriage was valid.  The divorce occurred after November 1, 1990.  

The Board finds that weight of the evidence shows that the Appellant entered into a valid marriage which was dissolved by divorce in August 2008.  On the basis of the evidence of record and in accordance with 38 U.S.C.A. § 103 (e) and 38 C.F.R. 
§ 3.55 (b)(1), the Board finds that the appellant's claim for entitlement to helpless chid benefits is precluded as a matter of law.

Because of the appellant's disqualifying marital situation, the Board does not need to address the factors regarding whether she became permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  See 38 C.F.R. § 3.356 (a).

Although very sympathetic to the appellant, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  For the reasons discussed above, the appellant is not legally entitled to DIC benefits based on helpless child status and her claim must be denied.
ORDER

Entitlement to recognition of the appellant as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years is denied.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


